DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9 December 2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bong et al. (hereinafter Bong) (US20150156882) in view of Snyder et al. (hereinafter Snyder) (US20060255102).
Regarding claim 1, Bong discloses a printed circuit board (2000) comprising: 
one or more layers (140)(Paragraph 0041) including a top layer (141); 
a plurality of embedded traces (131) contained in an area of a surface of a first layer of the one or more layers of the printed circuit board; 
a first module (180)(181) installed on the plurality of embedded traces in the area, the first module having a footprint (Figure 2); and 
a solder mask (300) on the top layer of the printed circuit board.  

Snyder discloses wherein the module (614) having an outermost perimeter having a footprint, where the solder mask (610) is not within an entirety of the footprint of the module.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to incorporate positioning of the solder mask outside of a footprint of a module of Snyder into the printed circuit board of Bong.
One having ordinary skill in the art would be motivated to do so to allow an underfill material to fully underfill the module.

Regarding claim 3, Bong in view of Snyder, discloses the printed circuit board of claim 1, further comprising one or more surface mount technology components (Paragraph 0020, 0029 – Bong) installed on the top layer or a bottom layer of the printed circuit board.  

Regarding claim 4, Bong in view of Snyder, discloses the printed circuit board of claim 1, wherein the one or more layers of the printed circuit board include a plurality of layers (600)(Paragraph 0096 – Bong).  

claim 5, Bong in view of Snyder, discloses the printed circuit board of claim 4, wherein the first layer is the top layer of the printed circuit board and the other layers of the plurality of layers are built below the first layer (Figure 3 – Bong).  


    PNG
    media_image1.png
    239
    436
    media_image1.png
    Greyscale


Regarding claim 6, Bong in view of Snyder, discloses the printed circuit board of claim 4, wherein the plurality of layers include one or more layers (150) above the first layer, the one or more layers forming a cavity (160) (Paragraph 0077 – Bong), the first module being installed in the cavity.  

Regarding claim 7, Bong in view of Snyder, discloses the printed circuit board of claim 6, further comprising a second module (500), the second module being stacked on the first module (Figure 2 – Bong).  

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bong et al. (hereinafter Bong) (US20150156882) in view of Snyder et al. (hereinafter Snyder)  as applied to claims 1 and 3-7 above, and further in view of Danny et al. (hereinafter Danny) (US 20130256850).
Regarding claim 8, Bong in view of Snyder, discloses the printed circuit board of claim 7, wherein the second module is surface mounting component including one or more solder bumps (200), the top layer of the plurality of layers including one or more contacts (181) for connection of the one or more solder balls; however, Bong does not expressly disclose wire bonding.
	Danny discloses wire bonding (Paragraph 0015).
	It would’ve been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate the wire bonding of Danny into the second module of Bong in view of Snyder.
One of ordinary skill in the art would be motivated to do so as wire bonding provides versatile component attachment options.

Claims 17-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bong et al. (hereinafter Bong) (US20150156882) in view of Chua et al. (hereinafter Chua) (US20110278741) and further in view of Snyder et al. (hereinafter Snyder) (US20060255102).

Regarding claim 17, Bong discloses a system comprising: 
one or more modules (180)(500) including a first module (180); and a printed circuit board including: one or more layers (140)(Paragraph 0041) including a top layer (150), and a plurality of embedded traces (131) contained in an area of a surface of a 
Bong does not expressly disclose the one or more modules including one or more of: a processor for processing data, a memory for storage of data, and a transmitter or receiver and antenna for transmission and reception of data.
Chua discloses wherein one or more modules including one or more of: a processor for processing data, a memory for storage of data, and a transmitter or receiver and antenna for transmission and reception of data (Paragraph 0035).
It would’ve been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate a processor for processing data, a memory for storage of data, and a transmitter or receiver and antenna or Chua into the one or more modules of Bong.
One of ordinary skill in the art would be motivated to do so to incorporate signal processing into the system.
Bong does not expressly disclose wherein the module having an outermost perimeter having a footprint, where the solder mask is not within an entirety of the footprint of the module.
Snyder discloses wherein the module (614) having an outermost perimeter having a footprint, where the solder mask (610) is not within an entirety of the footprint of the module.

One having ordinary skill in the art would be motivated to do so to allow an underfill material to fully underfill the module

Regarding claim 18, Bong in view of Chua, further in view of Snyder, discloses the system of claim 17, further comprising one or more surface mount technology components (Paragraphs 0020, 0029) installed on the top layer or a bottom layer of the printed circuit board.  

Regarding claim 19, Bong in view of Chua, further in view of Snyder, discloses the system of claim 17, wherein the one or more layers of the printed circuit board include a plurality of layers (600)(Paragraph 0096).  

Regarding claim 20, Bong in view of Chua, further in view of Snyder, discloses the system of claim 19, wherein the first layer is the top layer of the printed circuit board and the other layers of the plurality of layers are built below the first layer (Figure 3).  

Regarding claim 21, Bong in view of Chua, further in view of Snyder, discloses the system of claim 19, wherein the plurality of layers include one or more layers (150) above the first layer, the one or more layers forming a cavity (160) (Paragraph 0077), the first module being installed in the cavity.  

Regarding claim 22, Bong in view of Chua, further in view of Snyder, discloses the system of claim 21, wherein the one or more modules include a second module (500), the second module being stacked on the first module (Figure 2).

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bong et al. (hereinafter Bong) (US20150156882) in view of Chua et al. (hereinafter Chua) (US20110278741), further in view of Snyder et al. (hereinafter Snyder) (US20060255102) as applied to claims 17-22 above, and further in view of Danny et al. (hereinafter Danny) (US 20130256850).
Regarding claim 23, Bong in view of Chua, further in view of Snyder, discloses the system of claim 22, wherein the second module is surface mounting component including one or solder bumps (200), the top layer of the plurality of layers including one or more contacts (181) for connection of the one or more solder balls; however, Bong in view of Chua, further in view of Snyder, does not expressly disclose wire bonding.
	Danny discloses wire bonding (Paragraph 0015).
	It would’ve been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate the wire bonding of Danny into the second module of Bong in view of Chua, further in view of Snyder.
One of ordinary skill in the art would be motivated to do so as wire bonding provides versatile component attachment options.

Response to Arguments
Applicant’s arguments, see pages 7-10, filed 9 December 2021, with respect to the rejection(s) of claim(s) 1, 3-8 and 17-23 under 35 USC 102 and 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Snyder et al. (hereinafter Snyder) (US20060255102).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xanthia C Cunningham whose telephone number is (571)270-1963. The examiner can normally be reached M-Thurs 6 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XANTHIA C CUNNINGHAM/Primary Examiner, Art Unit 2835                                                                                                                                                                                                        



9 February 2022